Citation Nr: 0911269	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from January 26, 2006 to January 28, 2006 
at Faith Regional Health Services.

(The Board addresses the claim of entitlement to service 
connection for bilateral hearing loss in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Department 
of Veterans Affairs (VA) Nebraska-Western Iowa Health Care 
System (RO).

The RO's July 2006 decision authorized VA payment for the 
emergency room charges incurred by the Veteran at Faith 
Regional Health Services on January 26, 2006.  Accordingly, 
the Veteran's claim herein is limited solely to the medical 
treatment charges incurred by him following his admission to 
Faith Regional Health Services from January 26, 2006 through 
January 28, 2006

Pursuant to a separate decision issued on this date, the 
Veteran has been granted service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The Veteran did not receive prior authorization for VA 
payment for treatment at Faith Regional Health Services from 
January 26, 2006 through January 28, 2006.  
 
2.  The Veteran incurred medical expenses for treatment 
following his admission to Faith Regional Health Services 
from January 26, 2006 through January 28, 2006.  

3.  At the time of his treatment, the Veteran was service-
connected for post-traumatic stress disorder, tinnitus and 
hearing loss.  

4.  The record does not reflect that the Veteran's treatment 
following his admission to Faith Regional Health Services 
from January 26, 2006 through January 28, 2006 was on an 
emergency basis, or that the Veteran was forced to seek 
private care because VA or other Federal facility treatment 
was or would have been refused.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical expenses incurred from January 26, 2006 to 
January 28, 2006 at Faith Regional Health Services have not 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 
17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the RO.  
However, the RO subsequently provided actual notice, within a 
July 2006 notice letter, to the appellant regarding what 
information and evidence is needed to substantiate his claim, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim.  This 
notice was followed by a readjudication of the issue on 
appeal in a January 2007 statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The appellant did not receive notice as to the information 
and evidence necessary to establish increased ratings or 
effective dates; however, the appellant was not prejudiced by 
this lack of notice because the issue at hand is entitlement 
to medical reimbursement for unauthorized medical care.  As 
such, neither a disability rating nor an effective date would 
be assigned even if the claim were granted in this case.  In 
any event, in light of the denial of the claim in this 
appeal, the question as to any disability rating or effective 
date to be assigned has been rendered moot.

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of his claim.  
The record includes the Veteran's claims folder, which 
includes his pertinent treatment records and financial 
statements.  Moreover, the RO has obtained a medical opinion 
from a VA physician concerning the Veteran's claim herein.  
As such, the Board finds that further examination is not 
warranted in the instant case as the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, the 
Board finds no further action is necessary to assist the 
appellant with the claim.

In sum, the record reflects that the facts pertinent to the 
claim on appeal have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a)(1)-(8); 38 
C.F.R. § 17.52.  However, the Veteran in this case is not 
alleging that VA contracted with Faith Regional Health 
Services for the medical treatment at issue herein.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the Veteran received in a private facility.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  The Veteran in 
Smith argued that his non-VA care was authorized because his 
VA treating physician had informed him that arrangements were 
made for him to be treated at a non-VA medical facility.  The 
Court, in rejecting that contention, observed that the advice 
of a doctor to go to a non-VA hospital is not the specific 
type of authorization of payment contemplated in the VA 
regulation.  In this case, there is no evidence that the 
Veteran obtained proper authorization for payment of the 
private medical expenses he incurred from January 26, 2006 
through January 28, 2006.  The Veteran has never asserted 
that such authorization was given, and there is no evidence 
of record suggesting that any such authorization was given.  
Similar to the Smith case, specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with, as a 
result of which proper authorization from VA was not 
obtained.  

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses 
incurred from January 26, 2006 through January 28, 2006, from 
a VA employee with appropriate authority, namely the VAMC 
director or a VA clinic director.  Accordingly, the Board 
must conclude that prior authorization for the private 
medical treatment received from January 26, 2006 through 
January 28, 2006, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

The Court has stated that a:

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary "may, under such regulations 
as the Secretary shall prescribe, 
reimburse . . . for the reasonable value 
of such care or services . . . for which 
such veterans have made payment."

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse Veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a Veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
Veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

In support of his claim herein, the Veteran alleges that the 
condition for which he sought treatment on January 26, 2006 
through January 28, 2006, constituted a life-threatening 
medical emergency, and at the time he sought treatment, VA or 
federal facilities were not feasibly available to him.  

For purposes of this decision, service connection was in 
effect for post-traumatic stress disorder, tinnitus and 
bilateral hearing loss (granted congruent with this decision.  

An emergency room report, dated January 26, 2006, noted that 
the Veteran arrived at the hospital via ambulance following a 
syncopal episode.  The report further noted the Veteran's 
complaints of nausea, vomiting, and diaphoresis.  A CT scan 
of the chest, which is noted to have occurred at 1930 or 7:30 
p.m., was done to rule of pulmonary embolus, and it was 
negative.  An EKG was also conducted and revealed normal 
findings.  The emergency room report concluded with an 
impression of syncope, hypotension, and possible pulmonary 
embolus.  The Veteran was then admitted to the hospital.

A hospital discharge report, dated January 28, 2006, noted 
the Veteran's history of having experienced a syncopal 
episode while driving from Omaha towards his home through 
Norfolk.  As a result, he had a minor motor vehicle accident.  
He was brought to the emergency room, quite awake and with a 
relatively normal blood pressure and heart rate.  The report 
noted that at about 6:53 p.m., he developed another brief 
episode of hypotension with systolic blood pressure going 
down to the 50s with heart rate in the 80s.  He did not 
develop syncope, but felt week.  He also had one episode of 
vomiting after his first episode, and indicated that he had a 
fullness and gas in his stomach.  The report noted that he 
was then admitted to the hospital.  

Following his admission, X-ray examination of the chest was 
negative.  The Veteran was also given a D-dimer test, which 
was negative.  He had high white blood cell count and, at 
times, a temperature of 99, so pneumonia was thought and he 
was given Levaquin.  Cardiac enzymes were checked and were 
negative.  

A post-admission consultation report, dated January 26, 2006, 
noted an assessment of a patient with a history of 
hypertension who presented with syncope and subsequently 
near-syncopal episode within a couple of hours.  The report 
noted that, "[t]here is a high level of suspicion for 
pulmonary embolus, although the CAT scan was not positive for 
any large pulmonary embolus."  The report also noted that 
there was no indication for acute myocardial infarction with 
normal enzymes.  

A consultation report, dated January 27, 2006, noted an 
impression that the Veteran's syncope could be secondary to 
neurocardiogenic syncope as he had been driving for a longer 
period.  However, with a history of alcohol abuse, 
cardiomyopathy evaluation by echocardiogram and dobutamine 
examination to rule out ischemia as etiology should be done 
as he is in the appropriate age group and has a history of 
hypertension.  It also noted rule out any CHS events, i.e. 
stroke, by conducting an MRI to make sure he does not have 
any mass lesions suggestive of any seizure disorder.  

An echocardiogram was done and revealed a low ejection 
fraction.  A cardiac catheterization was performed on January 
27, 2006.  The report of this procedure revealed the 
following impression: noncritical coronary artery disease; 
right coronary artery middle 20 percent; left anterior 
descending artery normal; circumflex artery middle 20 
percent; left ventricular ejection diastolic pressure of 15; 
mild to moderate left ventricular systolic dysfunction; 
ejection fraction of 40 percent; and no evidence of mitral 
regurgitation or aortic valve stenosis.   

The hospitalization report noted discharge diagnoses of 
status post syncope, pneumonia, hypertension, mild systolic 
ventricle dysfunction, left ventricular dysfunction.  

With respect to treatment beyond the initial ER treatment 
provided by Faith Regional Medical Center, a VA physician 
reviewed the circumstances surrounding the Veteran's 
admission and, in December 2006 opinion, opined that the 
Veteran was stable for transfer out of the emergency room to 
a VA facility for further work up and evaluation of his 
syncope.

After reviewing the evidence of record, the Board finds that 
the Veteran's claim fails the requirements for reimbursement 
under 38 U.S.C.A. § 1728.  Specifically, the Board finds that 
care or services provided to the Veteran following his 
admission into Faith Regional Health Services (beyond his 
initial Emergency Room treatment) were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  The record does not reflect 
that the Veteran's treatment beyond the initial evaluation 
and treatment was for a continued medical emergency of such a 
nature that the Veteran could not have been safely discharged 
or transferred to a VA or other Federal facility.  As noted 
by the VA examiner's opinion, dated in December 2006, the 
Veteran was stable for transfer out of the emergency room to 
a facility for further syncope work up and evaluation.  Thus, 
the care was not provided in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  Moreover, there is no relationship shown, or even 
alleged, between the conditions for which the Veteran 
received treatment, including status post syncope, pneumonia, 
hypertension, mild systolic ventricle dysfunction, left 
ventricular dysfunction, and his service-connected 
disabilities.  Accordingly, there is no basis to establish 
entitlement to reimbursement under 38 U.S.C.A. § 1728. See 
also 38 C.F.R. § 17.120.

The Board also finds that the Veteran's claim fails to meet 
the requirements for reimbursement under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Specifically, the record does 
not reflect that the Veteran's treatment beyond the initial 
evaluation and treatment was for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.  As noted by the VA examiner's opinion, 
dated in December 2006, the Veteran was stable for transfer 
out of the emergency room to a facility for further syncope 
work up and evaluation.  Thus, reimbursement for payment of 
medical services received following his admission to Faith 
Regional Health Services is not warranted.

The evidence also does not show that a transfer to a VA or 
other Federal facility was even considered or that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.  As noted in 38 C.F.R. § 17.1003 (d), 
"the medical emergency only lasts until the time the Veteran 
becomes stabilized."  In addition, the evidence of record 
does not reflect the location of the nearest VA facility to 
be unfeasible. See 38 C.F.R. § 17.1002.  

For these reasons, the preponderance of the evidence is 
against the Veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Payment or reimbursement of private medical expenses incurred 
from January 26, 2006 to January 28, 2006 at Faith Regional 
Health Services is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


